DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 15JUL2021 has been entered. Claims 1, 3 – 9, and 11 - 15 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 15JUL2021 have been fully considered. While Claim/Specification Objections and U.S.C. § 112 have been withdrawn, argument as to the U.S.C. § 103 Rejections are not persuasive:

Argument 1: “The claims are amended to address the issue identified on page 3 of the office action regarding the term “displayed word.” Based on these amendments, withdrawal of the rejection of claims 1-15 under 35 U.S.C. §112(b) is respectfully requested.”
Response 1: based on the amendment the 35 U.S.C. §112(b) is withdrawn.

Argument 2: “The claims are amended to address the issue identified on page 4 of the office action regarding the term “UI”. Based on these amendments, withdrawal of the objection to the claims is respectfully requested.”
Response 2: based on the amendment the Claim Objection is withdrawn.

Argument 3: “The specification §[0010] is amended as kindly suggested in the office action and withdrawal of the objection to the specification is respectfully requested. Other amendments of a formal nature are made to the specification.”
Response 3: based on the amendment the Specification Objection is withdrawn.

Argument 4: “Applicant respectfully submits that even assuming for the sake of argument that a legally sufficient basis was identified for combining Baker et al. and Hsieh, the combining would not have resulted in the subject matter of the independent claims or the claims depending therefrom. Moy is applied in connection with features of certain dependent claims and does not remedy the deficiencies of Hsieh and/or Baker et al.”
Response 4: Necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to the Claims have changed. Applicant’s arguments with respect to the Claims have been fully considered but are now moot as they do not apply to the references or reference combinations being used in the current rejection.

Allowable Subject Matter

Claims 6 – 8, 14, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, and 11 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0306718 to SHIM et al. (hereinafter “SHIM”) in view of U.S. Patent Publication 2007/0150842 to CHAUDHRI et al. (hereinafter “CHAUDHRI”).

Regarding Claim 1 (Currently Amended), SHIM discloses an electronic apparatus comprising: 
a touch screen display; and a processor (a method and apparatus for unlocking a locking mode of a portable terminal in a portable terminal having a touch screen. [¶ 0004]) configured to:
based on identifying a first command input to the touch screen display for setting unlocking information for unlocking the electronic apparatus (a user can activate a setting menu through entering a specific menu, and can enter a menu for setting a locking/unlocking function of a portable terminal. [¶ 0049] … Referring to FIG. 9, as shown in display screen 910, user can generate a tap event in a category … for setting an unlocking object. [¶ 0121]),
control the touch screen display to display a setting screen for setting the unlocking information, the setting screen including a word for inducing drawing on the touch screen display of an object related to the word (as shown in display screen 220 according to the user's tap event, the portable terminal can activate a menu for setting a locking/unlocking function of the portable terminal. [¶ 0049] … as shown in display screen 220, if user performs a selection for setting an unlocking function of a locking mode by a gesture, the portable terminal activates a menu for setting gesture information and function information and provides the activated menu as shown in display screen 230. [¶ 0050] … as shown in display screen 250, the portable terminal can provide a setting screen for registering gesture information display screen.  The display screen 250 represents an example of a specific pattern corresponding to a gesture ; 
store, as the unlocking information, information related to the drawn object  (with continued reference to display screen 250 shown in FIG. 2, it is assumed that user selects figure "A" as a gesture for unlocking a locking mode display screen.  That is, as shown in display screen 250, a user can generate a tap event on an area where figure "A" is located.  Then, the portable terminal determines that gesture information setting is determined according to the user's tap event, and sets the figure "A" as gesture information that only unlocks the locking mode.  [¶ 0052] … the portable terminal sets the figure "A" as gesture information for unlocking a locking mode. [¶ 0125]); and
unlock the electronic apparatus from a locked mode based on identifying, using the unlocking information, that a drawing input to a lock screen displayed on the display corresponds to the object (Further, though omitted in FIG. 10, the portable terminal can display an unlocking object which is set by a user according to a setting method when the display unit is converted into an on state in the locking mode.  The unlocking object includes at least one set of gesture information which can unlock a locking mode, and function information mapped to the gesture information.  

While SHIM discloses  an object (with continued reference to display screen 250 shown in FIG. 2, it is assumed that user selects figure "A" as a gesture for unlocking a locking mode display screen. [¶ 0052]. SHIM does not explicitly disclose, or is not relied on to disclose saving the drawing/storing of the object, i.e.:
a word for inducing drawing on the touch screen display of an object related to the word, store, as the unlocking information, information related to the drawn object  

However, in the same field of endeavor, and in the spirit of the present invention, CHAUDHRI is relied on to teach: 
a word for inducing drawing on the touch screen display of an object related to the word, and store, as the unlocking information, information related to the drawn object (transitioning the device to the user-interface unlock state if the detected contact corresponds to a predefined gesture. [¶ 0007] … The graphics module 140 includes various known software components for rendering and displaying graphics on the touch screen 126.  Note that the term "graphics" includes any object that can be displayed to a user, including without limitation text, web pages, icons (such as user-interface objects including soft keys), digital images, videos, animations and the like. [¶ 0041] … the locked device displays 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SHIM with that of CHAUDHRI for advantage for more efficient, user-friendly procedures for transitioning such devices, touch screens … between locked and unlocked states. (CHAUDHRI: ¶ 0006)
	
Regarding Claim 3 (Currently Amended), the combination of SHIM and CHAUDHRI teaches the apparatus of claim 1.
While SHIM does not explicitly disclose, or is not relied on to disclose, CHAUDHRI further teaches:
wherein the lock screen includes the word (the locked device displays on the touch screen one or more visual cues of an unlock action that the user may perform to unlock the device (204).  The visual cue(s) provide hints or reminders of the unlock action to the user.  The visual cues may be textual, graphical or any combination thereof.  [¶ 0054])

Motivation to combine the teaching of SHIM with that of CHAUDHRI given in Claim 1 above.

Regarding Claim 9 (Currently Amended), the features of Claim 9 are essentially the same as Claim 1 with SHIM further disclosing the apparatus of claim 1 (the portable terminal provides an unlocking object for unlocking a locking mode according to user's setting in the locking mode of a portable terminal. [¶ 0028]) performing the control method of an electronic apparatus. Therefore, Claim 9 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 11 (Currently Amended), the features of Claim 11 are essentially the same as Claim 3 with the apparatus of claim 1 performing the method of claim 9 above. Therefore, Claim 11 is rejected on the same grounds and motivation as Claim 3.

Claims 4 and 12 rejected under 35 U.S.C. 103 as being unpatentable over SHIM in view of CHAUDHRI and U.S. Patent 8904479 to JOHANSSON et al.(hereinafter “JOHANSSON”).

Regarding Claim 4 (Currently Amended), the combination of SHIM and CHAUDHRI teaches the apparatus of claim 3.
While the combination of SHIM and CHAUDHRI does not explicitly teach, or is not relied on to teach, in the same field of endeavor, JOHANSSON teaches:
wherein the word is included on the lock screen for a predetermined number of unlockings of the electronic apparatus from the locked mode and is not included on the lock screen for unlockings after the predetermined number of unlockings (Finally, if the putative user attempts to draw a pattern a predetermined number of times, such as three times, and fails, display 127 may be provided on the device, such as to notify the putative user that no more entries will be permitted for a certain period of time.  Alternatively, the display may simply lock up and go black, and requite interaction by a different mode such as by dialing a number of the device and entering in a secret code.  In this manner, for example, corporate IT staffs can re-enable devices that have been accidentally locked by employees. [Column 7 Lines 38 - 47])


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SHIM and CHAUDHRI with that of for advantage or systems and techniques that may be used to lock or unlock a mobile device so as to restrict access to certain of the device's functions to an authorized user. (JOHANSSON: Column 1, Lines 34 - 37)

Regarding Claim 12 (Currently Amended), the features of Claim 12 are essentially the same as Claim 4 with the apparatus of claim 1 performing the method of claim 9 above. Therefore, Claim 12 is rejected on the same grounds and motivation as Claim 4.

Claims 5 and 13 rejected under 35 U.S.C. 103 as being unpatentable over SHIM in view of CHAUDHRI and U.S. Patent Publication 2012/0107779 to HALTON et al. (hereinafter “HALTON”).

Regarding Claim 5 (Currently Amended), the combination of SHIM and CHAUDHRI teaches the apparatus of claim 1.
While the combination of SHIM and CHAUDHRI does not explicitly teach, or is not relied on to teach, in the same field of endeavor, HALTON teaches:
wherein the processor is configured to;
based on identifying a second command input to the touch screen display for changing the word, change the word to another word (The apparatus of 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SHIM and CHAUDHRI with that of for advantage of features … implemented on a gesture-driven touch screen, as for example on the Apple iPhone. (HALTON: ¶ 0272)

Regarding Claim 13 (Currently Amended), the features of Claim 13 are essentially the same as Claim 5 with the apparatus of claim 1 performing the method of claim 9 above. Therefore, Claim 13 is rejected on the same grounds and motivation as Claim 5.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ERNEST G TACSIK/           Examiner, Art Unit 2644